
	
		II
		112th CONGRESS
		1st Session
		S. 1951
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Mr. Schumer (for
			 himself, Mr. Leahy, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restore the exemption from fees for certain customs
		  services for passengers arriving from Canada, Mexico, and islands adjacent to
		  the United States.
	
	
		1.Restoration of exemption from
			 fees for certain customs services for passengers arriving from Canada, Mexico,
			 and islands adjacent to the United States
			(a)In
			 generalSection
			 13031(b)(1)(A)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985
			 (19 U.S.C. 58c(b)(1)(A)(i)) is amended to read as follows:
				
					(i)the arrival of any passenger whose
				journey—
						(I)originated in—
							(aa)Canada,
							(bb)Mexico,
							(cc)a territory or possession of the United
				States, or
							(dd)any adjacent island (within the meaning
				of section 101(b)(5) of the Immigration and Nationality Act (8 U.S.C.
				1101(b)(5))), or
							(II)originated in the United States
				and was limited to—
							(aa)Canada,
							(bb)Mexico,
							(cc)territories and possessions of the
				United States, and
							(dd)such adjacent
				islands;
							.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 passengers arriving from Canada, Mexico, or an adjacent island on or after the
			 date that is 15 days after the date of the enactment of this Act.
			
